Exhibit 10.93
MUTUAL SEPARATION AND RELEASE AGREEMENT
THIS MUTUAL SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and
entered into as of this 12th day of June, 2008, by and among CHROMCRAFT
REVINGTON, INC. (the “Company”), a Delaware corporation, and BENJAMIN M.
ANDERSON-RAY (the “Executive”), a resident of the State of Indiana,
W I T N E S S E T H:
WHEREAS, the Executive has been serving as a director and has been employed as
the Chairman of the Board and Chief Executive Officer of the Company; and
WHEREAS, the Company recognizes the Executive’s contributions in developing the
Company’s new business model and his other valuable service and contributions to
the Company; and
WHEREAS, the Company and the Executive desire to enter into this Agreement to
memorialize their mutual understanding and agreement with respect to the
Executive’s separation from employment with the Company and its subsidiaries,
the Executive’s resignation from the boards of directors of the Company and its
subsidiaries, the Executive’s advisory role following his separation from
employment and the payment of severance to the Executive as provided herein.
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
agreements and obligations contained herein, the severance payment contemplated
hereby and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Executive hereby agree as
follows:
Section 1. Separation from Employment.
(a) The Company and the Executive hereby agree that the Executive’s employment
by the Company shall end effective as of 5:00 p.m. EDT on June 30, 2008 (the
“Effective Time”). In this regard, the Company and the Executive hereby agree to
the mutual termination of the Executive’s employment with the Company as its
Chairman of the Board and Chief Executive Officer as of the Effective Time. This
Agreement shall not constitute a termination of the Executive’s employment under
the Employment Agreement (as hereinafter defined) by the Company (whether with
or without cause) or by the Executive (whether with or without good reason).
(b) The Executive hereby resigns, effective as of the Effective Time, as (i) an
officer and employee of, and from all other positions with, each of the
Company’s subsidiaries, and (ii) a member of the Company’s Benefit Plans
Administrative Committee.
Section 2. Resignation as a Director. The Executive hereby resigns, effective as
of the Effective Time, as a director of the Company and each of the Company’s
subsidiaries. The Executive hereby waives notice of the meeting of the board of
directors of the Company to be held on June 13, 2008.

 

 



--------------------------------------------------------------------------------



 



Section 3. Status of Employment Agreement. The Company and the Executive
acknowledge that they are parties to an Employment Agreement dated June 22, 2005
(the “Employment Agreement”). The Company and the Executive hereby agree that
Sections 1, 2, 3, 4 and 5 of the Employment Agreement in their entirety are
hereby terminated and are of no further force or effect as of the Effective Time
(other than the definitions of terms specified in such sections, which shall
continue to be applicable to the Sections of the Employment Agreement that
survive the Effective Time). Notwithstanding any provision of the Employment
Agreement to the contrary, the Company and the Executive further agree that
Sections 6, 7, 8, 9, 10, 11, 12 and 13 of the Employment Agreement shall remain
in full force and effect following the Effective Time in accordance with the
provisions thereof. All other employment or similar agreements or arrangements,
if any, between the Company or any of its subsidiaries and the Executive are
hereby terminated.
Section 4. Salary; Vacation; Expenses; Other. The Executive agrees that the
Company and/or the appropriate subsidiary or affiliate of the Company have paid
in full to the Executive all salary, vacation, compensation and other amounts to
which he is entitled in connection with all of his services as a director and
employee of the Company and/or any of its subsidiaries or affiliates through and
including the Company’s last payroll date preceding the date of this Agreement
and that he shall not be entitled to any additional salary or compensation from
the Company and/or any of its subsidiaries or affiliates following the date of
this Agreement, (a) other than his normal salary from such last payroll date
through and including the Effective Time, which shall be paid in accordance with
the Company’s usual payroll practices, and (b) payment for ten (10) days of
accrued but unused vacation for which the Executive shall be paid at the
Effective Time. In addition, the Executive represents that, to his best
knowledge, he has submitted all or substantially all expense reports and other
requests for expense reimbursement to the Company prior to the date of this
Agreement, and the Executive agrees that the Company and/or the appropriate
subsidiary or affiliate have reimbursed him for all of such expense reports and
requests for reimbursement through and including the date of this Agreement,
except for the expense report submitted by the Executive on the date hereof. In
the event that a request for expense reimbursement has not been made by the
Executive on or prior to the date of this Agreement, the Executive shall submit
such request to the Company on or before July 31, 2008 in a manner consistent
with the Company’s policies and procedures, and the Executive represents and
agrees that each such request shall represent previously unreimbursed expenses
incurred by him in the ordinary and usual course of the Company’s business. The
Company shall promptly reimburse the Executive for such expenses in accordance
with its policies and procedures on business expense reimbursement.
Section 5. Status of Employee Benefit Plans.
(a) Employee Benefit Plans. The Executive’s and his spouse’s participation and
eligibility to participate in, and all benefits or payments under, any and all
employee benefit plans (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended) and any and all other plans, programs,
arrangements or policies sponsored, maintained or offered by the Company or any
of its subsidiaries (including, but not limited to, any health, medical, life,
accidental death, disability, retirement, profit sharing, incentive compensation
(including, but not limited to, the Company’s 2007 Executive Incentive Plan
(“2007 Incentive Plan”), deferred compensation and any other plan, program,
arrangement or policy sponsored, maintained or offered by the Company) shall
terminate and cease as of the Effective Time; provided, however, that (i) all
benefits of the Executive that are fully vested under the Company’s Employee
Stock Ownership Plan (“ESOP”) and the Company’s Savings Plan (“401(k) Plan”)
shall be paid to the Executive in accordance with the terms of such plans, and
(ii) in the event the Executive elects coverage for himself and/or his spouse
under the Company’s group health insurance plan in accordance with the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company shall
reimburse the Executive for the premiums paid by him associated with such
continued coverage under the Company’s group health insurance plan and under the
Exec-U-Care medical insurance policy maintained by the Company (up to $15,000
per calendar year) until the earlier of (I) the end of the Executive’s
entitlement to continued coverage under the Company’s group health insurance
plan pursuant to COBRA, or (II) the date on which the Executive becomes covered
by a health plan sponsored or offered by another employer or person. The
Executive hereby forever releases, waives and relinquishes any and all benefits,
payments, rights, claims and interests in and under all plans, programs,
arrangements and policies sponsored, maintained or offered by the Company or any
of its subsidiaries other than as expressly set forth above.

 

2



--------------------------------------------------------------------------------



 



(b) Retirement Status. The Executive understands and agrees that he has not
satisfied the requirements for retirement or early retirement under any of the
plans, programs, arrangements or policies referenced in Section 5(a) above.
Section 6. Severance Payment. So long as the Executive has executed the Release
of Claims attached hereto as Exhibit A, the Company shall pay a severance
payment to the Executive in the aggregate amount of Seven Hundred Eighty
Thousand Dollars ($780,000) (“Severance Payment”), which shall be paid in
accordance with this Section. The payment of the Severance Payment shall be
suspended for a six-month period following the Effective Time as required by
Section 409A of the Internal Revenue Code of 1986, as amended, because the
Executive is a Specified Employee as defined in Treasury Regulation
§1.409A-1(h). On December 31, 2008, the Executive shall receive twenty-five
percent (25%) of the Severance Payment in a lump sum payment equal to $195,000.
The Executive shall receive the remaining seventy-five percent (75%) of the
Severance Payment in eighteen (18) equal monthly installments of Thirty Two
Thousand Five Hundred Dollars ($32,500) each beginning on January 31, 2009 and
on the last day of each month thereafter through June 30, 2010. The Company
shall deduct all required taxes and withholdings from the lump sum portion and
the monthly installments of the Severance Payment.
Notwithstanding the foregoing or the termination of Section 5(g) of the
Employment Agreement, the Severance Payment payable to the Executive under this
Agreement shall (a) be subject to termination or reduction in the same manner
provided in Section 5(g) of the Employment Agreement applicable to “Monthly
Severance Payments,” and (b) terminate immediately without reinstatement of any
obligation of the Company to resume paying the Severance Payment hereunder if
the Executive breaches any of the provisions of this Agreement (or the Release
of Claims attached hereto as Exhibit A) or any of the sections of the Employment
Agreement that survive the Effective Time. The lump sum payment specified in the
preceding paragraph shall be subject to termination or reduction on a pro-rata
basis in the event that, had the Executive been able to receive monthly
installments of the Severance Payment commencing as of the Effective Time, any
of such monthly installments would have been terminated or reduced between the
Effective Time and December 31, 2008 in the same manner provided in Section 5(g)
of the Employment Agreement.
The Executive agrees that the Severance Payment payable under this Agreement
constitutes full satisfaction and discharge of the Company’s obligations under
the Employment Agreement. The Executive further agrees that the Severance
Payment payable under this Agreement constitutes adequate consideration for his
covenants and agreements set forth in the Release of Claims attached hereto as
Exhibit A, Section 6 (Non-Disclosure, etc.), Section 7 (Non-Competition),
Section 8 (Non-Solicitation) and Section 9 (Intellectual Property) of the
Employment Agreement, which covenants and agreements the Executive agrees and
affirms are applicable to him in accordance with their terms.

 

3



--------------------------------------------------------------------------------



 



In consideration of the Company’s obligation to pay the Severance Payment to the
Executive under this Agreement, subject to termination or reduction as provided
above, the Executive hereby forever releases, waives and relinquishes any and
all salary, compensation, employee benefits, payments, incentive compensation
awards, bonuses and other amounts from the Company and any of its subsidiaries
or affiliates (whether under the Employment Agreement, the 2007 Incentive Plan
or any other plan, program, arrangement, policy or promise of the Company or any
of its subsidiaries or affiliates, or otherwise) other than (i) the Severance
Payment, (ii) reimbursement for premiums for the Exec-U-Care medical insurance
policy and the continuation coverage under the Company’s group health insurance
plan as specified in Section 5(a) hereof, (iii) the fees and expenses related to
the Executive’s advisory and cooperation services contemplated by Section 8 and
Section 10(d) hereof, respectively, (iv) the payments or amounts to be paid to
the Executive in accordance with the ESOP and the 401(k) Plan, (v) reimbursement
for the fees for the executive outplacement services as contemplated by Section
10(f) hereof, (vi) reimbursement for the Executive’s attorneys fees as
contemplated by Section 10(g) hereof, and (vii) payment of the purchase price
for the Shares as contemplated by Section 10(h) hereof.
Section 7. Awards Under Incentive Compensation Plans. All outstanding cash and
stock-based awards granted to the Executive, and all rights to any awards or
payments, under the 2007 Incentive Plan (including the short term incentive
program or opportunities and the long term incentive program or opportunities
under the 2007 Incentive Plan), the Company’s Short Term Executive Incentive
Plan (as amended and restated effective January 1, 2002), the Company’s Long
Term Executive Incentive Plan (as amended and restated effective January 1,
2002) and any other plan, policy or program of the Company, if any, are hereby
terminated and forfeited as of the date of this Agreement, and the Executive
hereby forever releases, waives and relinquishes any and all rights, claims or
interests in or to such awards. All award agreements between the Company and the
Executive relating to any awards under the 2007 Incentive Plan are hereby
terminated as of the date of this Agreement.
Section 8. Advisory Role. For a period of ninety (90) days following the date of
this Agreement, the Executive shall serve as an advisor to the Board of
Directors and the new Chief Executive Officer of the Company. The Executive
shall provide advisory services under this Agreement on transition and strategic
matters relating to the Company or any of its subsidiaries during normal
business hours as may be reasonably requested by the Lead Director or the new
Chief Executive Officer of the Company. The Company shall pay the Executive a
fee of $1,500 per day that he provides such advisory services and shall
reimburse the Executive for all out-of-pocket travel and other expenses incurred
in connection with such services that are approved by the new Chief Executive
Officer of the Company. The Company and the Executive shall mutually agree, in
advance of the Executive providing any advisory services hereunder, to the
number of days and timing that each request for such services shall require.
All advisory services provided by the Executive under this Agreement shall be
performed by him as an independent contractor, and not as a director, employee,
agent or representative of the Company or any of its subsidiaries or affiliates.
In addition, the Executive understands and agrees that, during the ninety
(90) day advisory period, he shall not participate in any employee benefit,
retirement, incentive compensation or other plans or programs of the Company or
any of its subsidiaries or affiliates and he shall not have, nor will he hold
himself out as having, any right, power or authority to bind (or to create any
contract, commitment or obligation for, in the name of or on behalf of) the
Company or any of its subsidiaries or affiliates.
The Executive understands and agrees that (i) he shall be solely responsible for
any and all taxes due and owing on any advisory and cooperation fees paid to him
under this Agreement, including, but not limited to, income, FICA and
self-employment taxes, and (ii) the Company shall issue a Form 1099 to the
Executive, and shall not withhold any taxes for, any advisory and cooperation
fees paid to him under this Agreement.

 

4



--------------------------------------------------------------------------------



 



Section 9. Mutual Release.
(a) By the Executive. In exchange for the consideration provided in this
Agreement and the release by the Company set forth in this Agreement, and as a
material inducement for both parties to enter into this Agreement,
contemporaneously with the execution of this Agreement, the Executive has
executed and delivered to the Company the Release of Claims attached hereto as
Exhibit A.
(b) By the Company. In exchange for the consideration provided in this Agreement
and the releases of the Executive set forth in this Agreement and in the Release
of Claims attached hereto as Exhibit A, and as a material inducement for both
parties to enter into this Agreement, the Company hereby irrevocably and
unconditionally releases and forever waives and discharges any and all
complaints, claims, demands, liabilities, obligations, actions, rights of
actions, proceedings, promises, agreements and compensation of any nature
whatsoever (including, but not limited to, claims for damages, attorneys fees,
interest and costs) against the Executive and his heirs, spouse, insurers,
personal representatives, attorneys, successors and assigns related in any
manner to his position as a director, officer or employee of the Company,
whether known or unknown, matured or unmatured, suspected or unsuspected or
otherwise that exist as of or may have existed prior to the date of this
Agreement, other than any claim that the Company may have against the Executive
for theft or willful misconduct. Notwithstanding the foregoing, this release by
the Company shall be effective only if the Executive has executed and does not
revoke or rescind the Release of Claims attached hereto as Exhibit A as set
forth therein. If the Executive revokes or rescinds such Release of Claims, then
this release by the Company shall terminate and be of no force or effect
whatsoever ab initio. Such Release of Claims shall be in addition to the
releases contained in this Agreement.
Section 10. Certain Other Matters.
(a) Compliance with Law. The Executive understands and agrees that he has
ongoing responsibilities under and shall comply with the federal securities
laws, including but not limited to Section 16 of the Securities Exchange Act of
1934 and the rules and regulations thereunder.
(b) Return of Property. On or before the Effective Time, the Executive shall
return to the Company at its headquarters all vehicles, equipment, computers,
mobile telephones, personal data assistants, credit cards, keys, access cards,
passwords and other property of the Company that are still in the Executive’s
possession or control as of the Effective Time or the location of which the
Executive knows, and the Executive shall cease using any of the foregoing on and
after the Effective Time; provided, however, that the Company shall transfer to
the Executive, for no additional consideration, at the Effective Time the
Company’s laptop computer, keyboard and printer that the Executive is currently
using. Prior to such transfer, the Executive shall certify in writing that he
has deleted all files and other information relating to the Company or any of
its subsidiaries or affiliates.
(c) Non-Disparagement. The Executive shall not publicly disparage or make or
publish any negative statements or comments about the Company, any of its
subsidiaries, any of their respective products or strategies or any of their
respective directors, officers, employees, managers, representatives or agents.
Subject to applicable law, no executive officer of the Company or member of the
Company’s Board of Directors shall publicly disparage or make or publish any
negative statements or comments about the Executive.

 

5



--------------------------------------------------------------------------------



 



(d) Cooperation. For a period of two (2) years following the Effective Time,
upon the request of the Company or any of its subsidiaries, the Executive shall
cooperate and make himself reasonably available at appropriate times and places
determined by the Company or any of its subsidiaries in connection with any
claim, demand, action, suit, proceeding, examination, investigation or
litigation (regulatory or otherwise) by, against or affecting the Company or any
of its subsidiaries. The Company or the appropriate subsidiary shall pay the
Executive a fee of $1,500 per day in connection with such services and shall
reimburse the Executive for his reasonable out-of-pocket travel expenses
incurred in connection with the foregoing that are approved by the Chief
Executive Officer of the Company. The Company and the Executive shall mutually
agree, in advance of the Executive providing any services hereunder, to the
number of days and timing that each request for such services shall require.
(e) No Assignment. The Executive represents and agrees that he has not made and
shall not make any assignment or other transfer of any interest in any claim,
right, demand or action which he had, has or may have against the Company or any
of its subsidiaries or affiliates or against any of their respective directors,
officers, employees, managers, fiduciaries, administrators, representatives or
agents.
(f) Executive Outplacement Services. The Company shall, upon a request by the
Executive, promptly reimburse the Executive for fees incurred by him in
connection with executive outplacement services utilized by him in an amount not
to exceed Ten Thousand Dollars ($10,000) in the aggregate.
(g) Reimbursement of Certain Attorney’s Fees. The Company shall, upon a request
by the Executive, promptly reimburse the Executive for his attorneys fees
incurred in reviewing and negotiating this Agreement in an amount not to exceed
Fifteen Thousand Five Hundred Dollars ($15,500).
(h) Repurchase of Shares. The Executive shall have the right to sell to the
Company all of the Forty Two Thousand (42,000) shares of common stock of the
Company owned by the Executive (the “Shares”) on July 1, 2008. If the Executive
determines to exercise such right, he shall provide written notice thereof to
the Company on or before June 27, 2008 and the Company shall then purchase the
Shares on July 1, 2008 at a price equal to the average of the high and low
prices of the Company’s common stock on each of the twenty (20) business days
prior to the date that the Executive provides such notice to the Company. The
Company shall pay the purchase price in immediately available funds on July 1,
2008. As a condition to the Company’s obligation to purchase the Shares as
provided herein, the Executive shall on July 1, 2008 (a) represent and warrant
to the Company that he owns the Shares individually and not jointly or together
with any third party, (b) represent and warrant to the Company that he owns the
Shares free and clear of all liens, security interests, pledges, options, claims
and rights of any third party, (c) deliver to the Company all stock certificates
representing the Shares, and (d) deliver to the Company a release substantially
in form and content as set forth in Exhibit A hereto with respect to the period
from the date of this Agreement through and including the Effective Time.
(i) Press Release. The Company agrees to provide to the Executive a draft of the
press release relating to the Company’s announcement of the Executive’s
departure from the Company not less than 24 hours prior to the issuance thereof.
The Company agrees to consider any comments that the Executive may have to such
draft press release; provided, however, that (i) the Executive shall have no
approval right as to the form, content and timing of the final press release
ultimately issued by the Company, and (ii) the Company shall make the final
decision as to the form, content and timing of the press release that it issues.

 

6



--------------------------------------------------------------------------------



 



Section 11. Miscellaneous.
(a) Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, assigns,
executors, representatives and heirs; provided, however, that neither party may
assign this Agreement without the prior written consent of the other party
except that the Company may, without the prior consent of the Executive, assign
this Agreement to any subsidiary or successor of the Company (whether in
connection with any merger, consolidation, share exchange, combination, change
in control, sale of stock, assets or business or similar transaction involving
the Company or any of its subsidiaries). In the event of the Executive’s death,
any unpaid balance of the Severance Payment shall be paid to the Executive’s
estate in accordance with the same payment schedule specified in this Agreement.
(b) Waiver; Amendment. Either party hereto may, by a writing signed by the
waiving party, waive the performance by the other party of any of the covenants
or agreements to be performed by such other party under this Agreement. The
waiver by either party hereto of a breach of or noncompliance with any provision
of this Agreement shall not operate or be construed as a continuing waiver or a
waiver of any other or subsequent breach or noncompliance hereunder. The failure
or delay of either party at any time to insist upon the strict performance of
any provision of this Agreement or to enforce its rights or remedies under this
Agreement shall not be construed as a waiver or relinquishment of the right to
insist upon strict performance of such provision, or to pursue any of its rights
or remedies for any breach hereof, at a future time.
This Agreement may be amended, modified or supplemented only by a written
agreement executed by the Company and the Executive.
(c) Headings. The headings in this Agreement have been inserted solely for ease
of reference and shall not be considered in the interpretation, construction, or
enforcement of this Agreement.
(d) Severability. All provisions of this Agreement are severable from one
another. In case any one or more of the provisions (or any portion thereof)
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision or provisions (or portion thereof) had never been contained herein.
(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same agreement.
(f) Governing Law; Jurisdiction; Venue; Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Indiana, without reference to any choice of law provisions, principles or rules
thereof (whether of the State of Indiana or any other jurisdiction) that would
cause the application of any laws of any jurisdiction other than the State of
Indiana. The parties hereto hereby agree that all demands, claims, actions,
causes of action, suits, proceedings and litigation between or among the parties
relating to this Agreement, shall be filed, tried and litigated only in a
federal or state court located in the State of Indiana. In connection with the
foregoing, the parties hereto irrevocably consent to the jurisdiction and venue
of such court and expressly waive any claims or defenses of lack of jurisdiction
of or proper venue by such court. THE COMPANY AND THE EXECUTIVE HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW ANY
AND ALL RIGHT TO A TRIAL BY JURY IN ANY DEMAND, CLAIM, ACTION, SUIT, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT.

 

7



--------------------------------------------------------------------------------



 



(g) Entire Agreement. This Agreement (including the Release of Claims attached
hereto), the Employment Agreement (to the extent not terminated pursuant to
Section 3 hereof), the ESOP and the 401(k) Plan constitute the entire
understanding and agreement between the parties hereto relating to the subject
matter hereof and thereof and supersede all other understandings, commitments,
representations, negotiations, contracts, agreements, plans, programs,
arrangements or policies, whether oral or written, between the parties hereto
relating to the matters contemplated hereby or thereby.
(h) Construction. This Agreement shall be deemed to have been drafted by both
parties hereto. This Agreement shall be construed in accordance with the fair
meaning of its provisions and its language shall not be strictly construed
against, nor shall ambiguities be resolved against, any party.
(i) Taxes. All federal, state, local and other taxes (including, but not limited
to, interest, fines and penalties) resulting from, imposed upon by virtue of or
relating to the transactions or the payments or benefits to the Executive
contemplated by or referenced in this Agreement shall be paid by the Executive,
other than payment by the Company of its portion of any FICA or other employment
taxes.
(j) Review and Consultation. The Executive hereby acknowledges and agrees that
he (i) has read this Agreement in its entirety prior to executing it,
(ii) understands the provisions and effects of this Agreement, (iii) has
consulted with such of his own attorneys, accountants and financial and other
advisors as he has deemed appropriate in connection with his execution of this
Agreement, and (iv) has executed this Agreement voluntarily. THE EXECUTIVE
HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED ANY ADVICE,
COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT FROM THE COMPANY, ANY
DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY OR ANY ATTORNEY, ACCOUNTANT OR
ADVISOR FOR THE COMPANY.
(k) Recitals. The recitals and “Whereas” clauses contained on page 1 of this
Agreement are expressly incorporated into and made a part of this Agreement.
(l) Non-Admission. The Company and the Executive hereby agree that this
Agreement does not constitute an admission or evidence of any (i) violation by
the Company or the Executive of any statute, law, rule or regulation, or
(ii) wrongdoing on the part of the Company or the Executive.
IN WITNESS WHEREOF, the Company and the Executive have made, entered into,
executed and delivered this Agreement as of the day and year first above
written.

                    /s/ Benjamin M. Anderson-Ray                   Benjamin M.
Anderson-Ray    
 
                CHROMCRAFT REVINGTON, INC.    
 
           
 
  By:   /s/ Frank T. Kane    
 
     
 
Frank T. Kane, Senior Vice President and    
 
      Chief Financial Officer    

 

8